ORIG![\|AI
      l|t@l][@;ilft\              $tated @0urt 0f feiersl @[af d
                                         No.l5.2l2C
Tbh Oplnior WillNol B.Plblth€d h rh. U,S. Corrt of F.dcr.l Clrin3 R.porlcr            Bs.ur. Il
                    Doc Noi Add Sistrifi.rnrly ro rhe Body otLr*.

                                                                                     FILED
 JOSI VASQUEZ,                                                                     taR-320J5




 THE UNITED STATES,




                                   OFINION rnd ORDER


        On Mtrch 3,2015, Jose Vasqua (plaindff) filed a @nplainl $.king $2 miuion in
@hp.nsrion relatins b hn ftarncnl bt the Unilcd Sr.t€s Bwau of Priea. Plaintiflcl.i6s
lhat hc h cnrided lo this conpensalion under rhc Fcdcral Ton Clains Ac! 28 U,S.C. $ 26?1, er req

        'l-l$ coun is $lc6nly obliged, on its om accord, ro addres obvious qu€slions conccrnins
irs subjcct hgnq juisdjcrioi see Mitche v Mdwt,293 u.s. 23?, 244 (1914). Thismun
r*oenias fiat plaintifis &li.gpo se b.forc dis @h, md rhus rn€ oun will hold thc fom ol
pl.iolilIs submhsions ro a less slins€nt slandard thm tno* dran€d by m anoncy. ,9. is.d I
Uhited Stdtes,2J Cl. cr. 5\'1,521 (t991) (.iting hktb v. caubl.. 429 U.S. 97 ( t 9?6)). HainS
rcvicwed phinlil]'s @nplai.! this oun is @naii thlt n lacks iuisdicrion ro onsid.r rne clain


        Wnh very lihil€d €xcepliom. lh. juisdiclio.al sr2tut€s sov€mi.g the Unncd Sbtca Colrr
ofFcdcnl Claift sidr audonly lo lhc coun only lo hsue judsm€nts lor ooney agaiNt thc Unned
Slatcs and then, only when they m gioudcd in a conhct a money nddaring slalutc, or the
$*rngs clause ofthe Fillh Amendhcnt Sec lrtd,/,tikr.r      I  Teean,424 U.5. 392.197 -98
(1976)i28 U.S.c. $ 1,191 With lnnited.xccprions i.appliuable here, caqes soundiog in (on are
cxprcsslt cxcluded rion rhe coun sjurisdicion Sae r/o!, y U,rz.tstatet,t05t:,3d62t,62J
(Fcd. Cir,1997). Inpdicdl&,thiscounlaclcjurisdictionovertheody$atulccit.dbyplainLilr
in suppon ofhisjurisdiclion i clann the fcdcralTo clains Ac( 23 U.s.C gg lS46(b),
261r-26a0 s4aLlmlnyr U,ted$ar.r.50rF3dl139,l34A$cd.cir.2007),llillrUnjted
srd/er. rr8 Fed Cl.371,184(2Ar4)tGoldehr UtuedStates,l l3 Fcd. Cl.764,770 7l (2014)
fie coun lite$s lacksjuisdiction orcrdyclaihs rclatins lo planilts tEatmcnl by omcen or
€nployesofrheDur.au. see Setle^ e Untu| States, t\0Fed.CI.62,68-69(2013).

      Accordinsly, lhc clcrk shrrl dknks   tlrinrtls   conplqint ror jtck ofjurisdiclion.

      ITISSOORDERED,